El Juez Asociado Sr. Figueras,
emitió la opinión del tribunal.
Este caso se originó en la corte municipal de Ponce, en donde el acusado Juan Yilaró fué condenado á virtud de de-nuncia que á la letra dice así:
“United Brethren Church. — Ponce, Puerto Rico. — N. H. Huffman, Pastor.' — Hon. juez municipal de la ciudad de Ponce. — El que suscribe, Nathan Harlan Huffman, de este vecindario, que vive en i»l sitio “Cuatro Calles,” ante S. H. formula denuncia jurada contra Juan Yilaró, de esta vecindad, calle de la Marina, porque voluntaria y maliciosamente, perturba, desde hace dos ó tres semanas, las cere-monias religiosas que celebra el culto “Los Hermanos Unidos en Cris-to,” del que es ministro oficiante el que expone; perturbación que realiza por medio de un fonógrafo, que usa en su casa habitación, situada al lado del 'edificio que ocupa dicho culto, y que coloca de manera que queda lo más cerca posible, dirigiendo la bocina hacia el local del referido culto. Son testigos Herminio Rodríguez, Pedro Pagan, Bonifacio Ramos, otros de esta vencidad. Ponce, ’ diciembre 20 de 1906. — Atentamente, N. H. Huffman. — Jurada ante mí, Augusto Pasarell, Juez Municipal sustituto. ’ ’
Contra la sentencia dictada por dicha corte, interpuso Vilaró recurso de apelación para ante la corte del distrito, que á su vez le condenó en 21 de enero de 1907, después de nn juicio en forma, á la pena de diez dollars de multa y en defecto de pago á diez días de prisión con las costas de ambas instancias.
No satisfecho todavía el acusado con esa resolución, tam-bién interpuso recurso de apelación contra ella para ante esta Corte Suprema, y aquí ha comparecido con una exposición del caso, aprobada por el juez inferior.
El abogado de dicho apelante ha presentado además un alegato escrito, que sostuvo en el acto de la vista con el fin de que se revoque la sentencia condenatoria, solicitud que im-pugnó en dicho acto el fiscal, que á su vez solicita la confirma-ción del fallo apelado.
*37Se trata del delito definido en el artículo 358 del Código Penal, ó sea de nn caso de alteración de la paz pública.
Una de las maneras de cometer ese delito, es cuando volun-tariamente se perturba ó molesta con ruidos á una congrega-ción de personas reunidas con el fin de realizar nn acto lícito, como es el culto religioso.
Juan Yilaró posee nn fonógrafo que, al decir de varios tes-tigos, reproduce buena- música y la voz de artistas de mérito umversalmente reconocido; y tiene aquél el derecho indis-cutible de deleitarse, así como su familia, dentro de su hogar y en las boras convenientes, con las armonías que el aparato produce. Pero Juan Yilaró, durante dos ó tres semanas ante-riores á la denuncia, tocó ese fonógrafo desde las siete y media de la noche, cuando se celebraba el culto religioso en la Iglesia de los “Hermanos Unidos en Cristo,” Iglesia que está muy cerca de su casa, y de tal modo colocaba el aparato en el come-dor de su vivienda, con las puertas y ventanas abiertas y con la bocina dirigida hacia el Templo, que, según la inspección personal hecha por el mismo juez, que se situó en la nave segunda en que se celebraban los cultos á que se refiere la denuncia, el sonido se percibía con tal intensidad que podía1 estorbar la percepción por el auditorio de las palabras dé un predicador, suponiendo colocados uno y otro en los sitios de costumbre.
De modo que, ya tenemos que el sonido dél fonógrafo si se tocaba en las horas de culto, molestaba en su ejercicio á las personas que en la Iglesia se congregaban; y que se tocaba de noche y en esos momentos, es indudable, porque lo reconoce la misma defensa de la parte apelante, por deducirse asi claramente de la prueba en este caso practicado.
El Pastor N. H. Huffman se quejó de esas molestias al juez municipal sustituto, Augusto Pasarell, y este funcionario llamó á su presencia á Yilaró y le manifestó cuánto le había dicho el ministro del culto de que se trata, referente á las per-turbaciones que sufrían en el templo- con el fonógrafo, y Yilaró *38le contestó que efectivamente lo tocaba en su casa porque se consideraba con derecho para ello; é insistiendo dicho juez sobre la queja de que perturbaba expresamente las funciones del culto, contestó Vilaró que en su casa podía hacer lo que tuviera por conveniente.
El testigo Herminio Rodríguez, que tiene el empleo, según dice, de predicador del evangelio, en una noche de culto en que otro predicaba y en la que molestaba el fonógrafo, subió á la casa de Vilaró á rogarle que suspendiese la música mientras los oficios terminaban, y le contestó de modo violento, aña-diendo que lo hacía con la intención de interrumpir el culto.
Pedro Pagán, uno de los concurrentes á la Iglesia, también suplicó á Vilaró la suspensión de la música mientras el culto se celebraba; pero éste le contestó que no la daba la gana, que estaba en su casa, y al hacerle saber que perturbaba, dijo que lo hacía con ese fin, y que lo denunciaran.
La declaración del testigo de cargo D. P. W. Drury, minis-tro protestante de Juana Díaz, y que sustituyó en una de sus ausencias al Pastor Huffman, revela solamente que tuvo mayor fortuna que éste y que Rodríguez, Pasarell y Pagán en • sus gestiones cerca de Vilaró, puesto que éste le manifestó á Drury que no tocaba el fonógrafo con intención de molestar y que tendría más cuidado en lo secusivo; pero esta manifesta-ción no destruye sino que robustece el hecho probado de que ya se tocaba por la noche en las horas de culto, y que sus soni-dos molestaban en el ejercicio del mismo, y si cuando la queja también amistosa de Drury no tuvo Vilaró el propósito de molestar, ese buen propósito no fué persistente en-su ánimo como lo demuestran siis actos posteriores á esa entrevista.'
Los testigos de la defensa no destruyen en modo alguno las afirmaciones de las anteriores personas.
La circunstancia de que nunca se suspendiesen por tal mo-tivo las ceremonias religiosas, no desnaturalizan el hecho de la molestia ó perturbación causada con el ruido y de modo voluntario, que es lo que constituye la acción justiciable.
*39La palabra “wilfully” (voluntariamente) aplicada á la intención con que se ejecute un acto, implica simplemente pro-pósito ó voluntad de cometerlo, según las disposiciones finales, del Código Penal en su título 20. .
Una intención maliciosa y criminal se presume por la ma-nera y deliberación con que se cometa un acto ilegal con el propósito de perjudicar á otro, siendo indispensable para que exista delito que baya unión ó simultaneidad entre el acto y la intención criminal, según así lo determinan los artículos 11 y 12 del Código Penal.
No cabe duda alguna dé que Yilaró tuvo el marcado pro-pósito de perturbar y molestar los ejercicios del culto, y cons-cientemente, es decir, sabiendo que molestaba y perturbaba,, tocaba insistentemente su fonógrafo en las boras de la nocbe,, en que las personas congregadas celebraban sus oficios reli-giosos, sin acceder á los ruegos y advertencias que se le liicie-ron después de hacerle conocer basta qué punto su fonógrafo molestaba y perturbaba. Hubo, pues, voluntariedad, siendo patente la íntima relación entredós actos de Yilaró y su inten-ción criminal.
Es verdad, como dice la defensa, que nunca se .le oyó tocar el fonógrafo en los oficios de la mañana, pero ésto no desvir-túa el becbo de que en las hor-as de la nocbe y cuando el culto* se celebraba, lo tocaba con la intención de perturbarlo, y está-intención criminal no nace de deducciones sino que resulta de sus propias manifestaciones, según anteriormente se lia de-mostrado.
De otro modo, desde el instante en que se le hizo saber que molestaba, ó no lo hubiera tocado durante los oficios, ó lo hubiera colocado en otro lugar de su propia casa, en donde por la distancia presumiese que nó se oían con tanta intensi-dad los sonidos que el aparato producía. Esa hubiera sido una conducta discreta y plausible.
Conforme con la defensa en -que no se puede decir que la música sea un ruido, porque éste es el sonido inarticulado y *40confuso, más ó menos fuerte; pero la música, para los efectos del artículo 358 del Código Penal, puede venir á ser un ruido, según las condiciones de lugar y tiempo y en relación con el estado'de ánimo de las personas que la escuchan.
Un fonógrafo por bueno que sea, con la bocina colocada en la puerta abierta de un templo, y cuyo fonógrafo toca en los momentos en que predica un orador y cuando debe supo-nerse que los congregados están ávidos de oir su palabra, en-tonces esa música, en ese tiempo, en ese lugar y para esas personas, pierde de momento su melodía para convertirse en ruido porque les impide oir lo que se dice por el orador, que es lo que allí en ésos instantes les congrega.
En otras condiciones ese fonógrafo deleitaría á esas per-sonas con sus armonías.
El apelante dice que si se convirtiera eil denunciante, bajo el mismo fundamento de que los cánticos religiosos y las voces del órgano de la Iglesia perturban y molestan á su familia,, y se violaba su derecho á la paz y tranquilidad de su hogar, ¿podría dictarse una sentencia condenando á los con-currentes á la Iglesia por el delito de perturbar la paz pú-blica? Si esto no puede ser, añade, entonces tampoco puede condenársele á él en este caso apelado, porque las circunstan-cias son iguales y tan respetables son uno como otro derecho.
Negamos que las circunstancias sean iguales en el caso real de que tratamos y el caso supuesto que como argumento se presenta.
No cabe este último dentro de los términos del artículo 358 del Código Penal, que es el aplicado á Vilaró.
En este caso, se ha demostrado que Vilaró, voluntaria-mente y con intención de molestar y perturbar los oficios de 1-a Iglesia inmediata, tocaba su fonógrafo de noche, en las horas en que aquellos se celebraban, y Vilaró es responsable del delito definido.
En-mérito de las razones expuestas, la sentencia que dictó el juez de la Corte dé Distrito de Ponce en 21 de enero del *41corriente año, debe confirmarse é imponerse las costas de este recurso al apelante Juan Yilaró.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, MacLeary y-Wolf.